UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2015 Item 1. Report to Stockholders. McKINLEY DIVERSIFIED INCOME FUND Institutional Shares (Ticker: MCDNX) Investor Shares (Ticker: MCDRX) McKINLEY NON-U.S. CORE GROWTH FUND Y Class (Ticker: MCNUX) SEMI-ANNUAL REPORT May 31, 2015 Table of Contents Shareholder Letter 2 Asset/Sector Allocations 6 Expense Examples 7 Schedules of Investments 9 Statements of Assets and Liabilities 16 Statements of Operations 18 Statements of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 26 Approval of Investment Advisory Agreement 38 Additional Information 41 Privacy Notice 42 July 15, 2015 Re:McKinley Diversified Income Fund and McKinley Non-U.S. Core Growth Fund Performance for the Semi-Annual Period Ending May 31, 2015 Dear Shareholder, McKinley Capital Management, LLC is pleased to release the May 2015 shareholder report for the McKinley Diversified Income Fund and the McKinley Non-U.S. Core Growth Fund.The firm was founded in 1990 and is an Alaska based investment management company with approximately $7 billion under management as of May 31, 2015.McKinley Capital is ranked as the 279th largest money manager in the world by Pensions and Investments in its May 18th, 2015 issue (ranked by total worldwide institutional assets under management, in millions, as of December 31, 2014). The goal of the Diversified Income Fund is to produce substantial current income and long-term capital appreciation.The Diversified Income Fund is a diversified and benchmark-agnostic portfolio that uses a bottom-up investment process.The goal of the Non-U.S. Core Growth Fund is to achieve long-term capital appreciation.The Non-U.S. Core Growth Fund is benchmarked against the MSCI All Country World ex-US Index and uses a bottom-up investment process. Market Review A large imbalance between the growing global supply and weakening demand for oil caused a remarkable decline in its prices.This decline began in the summer of 2014 and reached a five year low in the 4th quarter of 2014.Global equity markets ended the year with the MSCI All Country World Index (the “MSCI ACWI”) up 4.71% for the year while the S&P 500 was up 13.69%.In January, the Global equity markets reversed their trend with the U.S. market significantly lagging behind its international brethren; the S&P 500 was down 3.00% while the MSCI ACWI was down 1.54%.Europe’s equity market received an extra boost from the European Central Bank’s decision to establish a €60 billion (approximately $65.9 billion) a month purchasing program that will extend until at least September of 2016.The U.S. dollar continued to strengthen as the euro lost almost 7.0%.Global equity markets ended the first quarter with a gain of 2.44% as indicated by the MSCI ACWI.In the U.S., the S&P 500 finished the quarter with a 0.95% gain, marking the ninth consecutive positive quarter – the longest streak since the 1990s.The word “patient” was emphasized by Federal Reserve Chair Janet Yellen in her semi-annual monetary policy testimony, but was later removed in the Federal Open Market Committee’s March statement.In Europe, the European Central Bank’s continuing asset-buying policy has helped weaken the euro currency and boosted European stock markets, with Germany’s DAX posting its strongest first-quarter performance since its creation in 1988, and the FTSEurofirst 300 up 16% for the quarter.Global equity markets finished the month of May slightly negative with a loss of 0.05% as indicated by the MSCI ACWI.In the U.S., stock markets pulled back from record highs towards the end 2 of the month.The U.S. dollar strengthened against its major rivals as a result of better economic data and the expectation of higher interest rates in 2015.Europe experienced negative performance with ongoing concerns over Greece, while Japan enjoyed positive performance with the yen trading at its lowest level since 2012.The Chinese market had a sharp selloff on May 28th after surging more than 50% this year and the People’s Bank of China warned of additional downward pressure as a result of increased domestic debt levels. Fund Performance From November 30, 2014 to May 31, 2015, the Diversified Income Fund’s Investor Class Shares had a return of 1.04% and the Institutional Class Shares had a return of 1.20%.On a security type basis, U.S. Common Stock added 2.21%, Real Estate Investment Trust (“REIT”) added 0.16% and Master Limited Partnership (“MLP”) securities provided 0.63% positive performance.Business Development Company (“BDC”) holdings detracted 0.26% from performance in addition to the ADR holdings which detracted 0.98%.Negative contributions to return were generated by companies such as Brietburn Energy Partners LP, Linn Energy, and Vale SA.Positions in The Blackstone Group, Cedar Fair LP and Reynolds American Inc. positively impacted the Diversified Income Fund. From November 30, 2014 to May 31, 2015, the Non-U.S. Core Growth Fund had a return of 3.84%.The Fund outperformed the MSCI All Country World ex-US Index by 0.68% (3.84% vs. 3.16%).On a Sector basis, Financials, Energy and Information Technology detracted from performance while Consumer Discretionary, Industrials and Health Care contributed positively to performance.On a country basis, Brazil, Canada and South Africa detracted from performance while Denmark, the United Kingdom and Hong Kong were positive contributors.Negative contributions to return were generated by companies such as Kroton Educacional SA (Consumer Discretionary, Brazil), Canadian National Railway Co (Industrials, Canada) and Insurance Australia Group (Financials, Australia).Positions in CK Hutchison Holdings Ltd (Industrials, Hong Kong), Valeo SA (Consumer Discretionary, France) and Haseko Corp (Consumer Discretionary, Japan) positively impacted the portfolio. Outlook Looking forward for the Diversified Income Fund, there continues to be uncertainty in regard to the magnitude and timing of interest rate increases by the Federal Reserve Bank, with steady but weak growth in the United States offset by slowing and less predictable growth in Europe and Asia.McKinley Capital believes this could continue to benefit the Fund’s holdings when compared to the broader equity markets.The Fund’s BDCs hold floating rate debt, which means 3 rising interest rates should not cause as much impact as some other dividend paying securities.For the Non-U.S. Core Growth Fund, McKinley Capital sees improving opportunities in the United Kingdom, France and Belgium and in Information Technology, Consumer Discretionary and Industrials securities.We believe there are relatively fewer opportunities in Japan, Germany and Singapore and in Energy, Health Care and Financials. Sincerely, Robert B. Gillam President and Chief Executive Officer McKinley Capital Management, LLC Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks than domestic securities.Foreign securities differ in accounting methods.These risks are greater for investments in emerging markets.The Funds invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Funds in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investing in Master Limited Partnerships (ÒMLPsÓ) entail risks related to potential changes in the U.S. tax code which could revoke the pass-through tax attributes that provide tax efficiencies that make MLPs attractive investment structures.Additional risks include fluctuations in energy prices, decreases in supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, and various other risks.The value of the Funds’ investments in Real Estate Investment Trusts (ÒREITsÓ) may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs.Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual REITs in which the Funds invest.The Funds may invest in other investment companies such as Exchange Traded Funds (ÒETFsÓ) and closed-end funds and investors will indirectly bear such funds’ principal risks and its share of such funds fees and expenses.Shareholders will pay higher expenses than they would if they invested directly in the underlying funds.Shares of closed-end funds frequently trade at a price per share that is less than the net asset value (ÒNAVÓ) per share and may have limited market liquidity.ETF shares may trade at a discount to its NAV, an active secondary trading market may not develop or be maintained, and the risk that an ETF that seeks to track an index may not effectively track that index.In addition, trading may be halted by the exchange in which an ETF trades, which may impact the Funds’ ability to sell its shares of an ETF. Past performance does not guarantee future results. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. 4 Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Diversification does not guarantee a profit or protect from loss in a declining market. Fund Holdings are subject to change at any time and are not recommendations to buy or sell any security.Please see the Schedule of Investments for additional information. The S&P 500 Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The MSCI All Country World ex-US Index captures large and mid cap representation across 22 of 23 Developed Markets (DM) countries (excluding the US) and 23 Emerging Markets (EM) countries.With 1,839 constituents, the index covers approximately 85% of the global equity opportunity set outside the US.The MSCI All Country World Index captures large and mid cap representation across 23 DM and 23 EM countries.With 2,470 constituents, the index covers approximately 85% of the global investable equity opportunity set.One cannot invest directly in an index.The DAX, or Deutsche Boerse AG German Stock Index, is a stock index that represents 30 of the largest and most liquid German companies that trade on the Frankfurt Exchange.The FTSEurofirst 300 Index is a capitalization-weighted price index which measures the performance of Europe’s largest 300 companies by market capitalization and covers 70% of Europe’s market capitalization. McKinley Capital Management LLC is the Adviser to the McKinley Diversified Income Fund and the McKinley Non-U.S. Core Growth Fund and both Funds are distributed by Quasar Distributors LLC. 5 MCKINLEY DIVERSIFIED INCOME FUND ASSET ALLOCATION at May 31, 2015 (Unaudited) * Includes other assets in excess of liabilities. ** Included in Common Stocks on the Schedule of Investments. MCKINLEY NON-U.S. CORE GROWTH FUND SECTOR ALLOCATION at May 31, 2015 (Unaudited) * Includes other assets in excess of liabilities. 6 MCKINLEY CAPITAL FUNDS EXPENSE EXAMPLESFor the Six Months Ended May 31, 2015 (Unaudited) As a shareholder of the McKinley Diversified Income Fund and the McKinley Non-U.S. Core Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/14 – 5/31/15). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, the Funds’ transfer agent currently charges a $15.00 fee. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, distribution fees, fund accounting fees, custody fees, and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled, “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the 7 MCKINLEY CAPITAL FUNDS EXPENSE EXAMPLES For the Six Months Ended May 31, 2015 (Unaudited) (Continued) shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. McKinley Diversified Income Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Institutional Class Actual Hypothetical (5% annual return before expenses) Investor Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the McKinley Diversified Income Fund’s expense ratios for the most recent six-month period of 1.20% and 1.45% (fee waivers in effect) for Institutional and Investor Classes, respectively, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). McKinley Non-U.S. Core Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 12/1/14 5/31/15 12/1/14 – 5/31/15** Actual Hypothetical (5% annual return before expenses) ** Expenses are equal to the McKinley Non-U.S. Core Growth Fund’s expense ratio for the most recent six-month period of 0.85% (fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 8 MCKINLEY DIVERSIFIED INCOME FUND SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 64.0% Banks: 2.0% Banco Santander SA – ADR $ Capital Markets: 10.2% AllianceBernstein Holding LP Apollo Global Management, LLC The Blackstone Group LP KKR & Co. LP Chemicals: 1.8% LyondellBasell Industries NV Commercial Services & Supplies: 2.5% RR Donnelley & Sons Co. Diversified Telecommunication Services: 3.3% AT&T, Inc. Gas Utilities: 2.3% AmeriGas Partners LP Hotels, Restaurants & Leisure: 5.0% Cedar Fair LP Darden Restaurants, Inc. Intercontinental Hotels Group SA – ADR Media: 2.3% Regal Entertainment Group Metals & Mining: 1.2% Vale SA – ADR Oil, Gas & Consumable Fuels: 12.1% BP PLC – ADR Calumet Specialty Products Partners LP Capital Product Partners LP Energy Transfer Partners LP Memorial Production Partners LP NGL Energy Partners LP Ship Finance International Ltd. Targa Resources Partners LP The Williams Cos., Inc. Pharmaceuticals: 10.3% Abbvie, Inc. AstraZeneca PLC – ADR Bristol-Myers Squibb Co. GlaxoSmithKline PLC – ADR Merck & Co., Inc. Tobacco: 11.0% Altria Group, Inc. Reynolds American, Inc. Vector Group Ltd. TOTAL COMMON STOCKS (Cost $13,631,190) The accompanying notes are an integral part of these financial statements. 9 MCKINLEY DIVERSIFIED INCOME FUND SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) (Continued) Shares Value REAL ESTATE INVESTMENT TRUSTS: 19.6% Agree Realty Corp. $ Capstead Mortgage Corp. Corrections Corp. of America Hospitality Properties Trust Invesco Mortgage Capital, Inc. MFA Financial, Inc. New Senior Investment Group, Inc. New York Mortgage Trust, Inc. NorthStar Realty Finance Corp. Omega Healthcare Investors, Inc. Physicians Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,503,504) BUSINESS DEVELOPMENT COMPANIES: 13.3% Apollo Investment Corp. Ares Capital Corp. Main Street Capital Corp. Prospect Capital Corp. Solar Capital Ltd. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $3,585,488) SHORT-TERM INVESTMENTS: 3.0% Money Market Fund: 3.0% Invesco Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENTS (Cost $730,482) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $22,450,664) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ ADR – American Depositary Receipt 1 Seven-day yield as of May 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund. The accompanying notes are an integral part of these financial statements. 10 MCKINLEY NON-U.S. CORE GROWTH FUND SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 93.3% Airlines: 1.6% Japan Airlines Co. Ltd. (Japan) $ Auto Components: 3.0% Faurecia (France) Magna International, Inc. (Canada) Valeo SA (France) Automobiles: 2.9% Toyota Motor Corp. (Japan) Banks: 11.1% Agricultural Bank of China Ltd. (China) Bank Negara Indonesia Persero Tbk PT (Indonesia) Bank of China Ltd. (China) Bank Rakyat Indonesia Persero Tbk PT (Indonesia) DNB ASA (Norway) FinecoBank SpA (Italy) Mitsubishi UFJ Financial Group, Inc. (Japan) Natixis SA (France) Royal Bank of Canada (Canada) Beverages: 3.2% Anheuser-Busch InBev NV (Belgium) Britvic PLC (United Kingdom) Biotechnology: 1.1% Genmab AS (Denmark)* Building Products: 1.5% Geberit AG (Switzerland) Capital Markets: 3.3% 3i Group PLC (United Kingdom) CETIP SA – Mercados Organizados (Brazil) Man Group PLC (United Kingdom) Chemicals: 0.5% Yara International ASA (Norway) Diversified Financial Services: 2.2% FirstRand Ltd. (South Africa) Zenkoku Hosho Co. Ltd. (Japan) Diversified Telecommunication Services: 2.3% Telkom SA SOC Ltd. – ADR (South Africa)* Telstra Corp. Ltd. (Australia) Electric Utilities: 0.5% Tenaga Nasional Bhd (Malaysia) Electrical Equipment: 1.3% Vestas Wind Systems A/S (Denmark) The accompanying notes are an integral part of these financial statements. 11 MCKINLEY NON-U.S. CORE GROWTH FUND SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) (Continued) Shares Value Electronic Equipment, Instruments & Components: 1.6% Halma PLC (United Kingdom) $ TPK Holding Co. Ltd. (Taiwan, Province of China) Food & Staples Retailing: 0.8% Jeronimo Martins SGPS SA (Portugal) Food Products: 1.9% Unilever NV (Netherlands) Health Care Equipment & Supplies: 1.0% Essilor International SA (France) Hotels, Restaurants & Leisure: 0.6% Betsson Ab (Sweden)* Household Durables: 6.8% Berkeley Group Holdings PLC (United Kingdom) Hanssem Co. Ltd. (Republic of Korea) Haseko Corp. (Japan) Persimmon PLC (United Kingdom)* Household Products: 0.8% Pigeon Corp. (Japan) Industrial Conglomerates: 1.8% CK Hutchison Holdings Ltd. (Hong Kong) Insurance: 8.4% Allianz SE (Germany) Insurance Australia Group Ltd. (Australia) Prudential PLC (United Kingdom) Sanlam Ltd. (South Africa) Swiss Re AG (Switzerland) Internet & Catalog Retail: 0.4% Vipshop Holdings Ltd. – ADR (China)* Internet Software & Services: 1.4% Just Eat PLC (United Kingdom)* United Internet AG (Germany) Machinery: 0.6% Komatsu Ltd. (Japan) Media: 1.2% Wolters Kluwer NV (Netherlands) Metals & Mining: 1.6% Dowa Holdings Co. Ltd. (Japan) Sumitomo Metal Mining Co. Ltd. (Japan) Oil, Gas & Consumable Fuels: 2.5% Suncor Energy, Inc. (Canada) Total SA (France) The accompanying notes are an integral part of these financial statements. 12 MCKINLEY NON-U.S. CORE GROWTH FUND SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) (Continued) Shares Value Pharmaceuticals: 8.3% Novartis AG (Switzerland) $ Novo Nordisk A/S (Denmark) Shire PLC (Ireland) Teva Pharmaceutical Industries Ltd. – ADR (Israel) Valeant Pharmaceuticals International, Inc. (Canada)* Professional Services: 1.5% Adecco SA (Switzerland) Real Estate Management & Development: 0.7% Cheung Kong Property Holdings Ltd. (Hong Kong)* Road & Rail: 2.0% Canadian National Railway Co. (Canada) Semiconductors & Semiconductor Equipment: 1.9% Hermes Microvision, Inc. (Taiwan, Province of China) SK Hynix, Inc. (Republic of Korea) Specialty Retail: 1.3% Dixons Carphone PLC (United Kingdom) Signet Jewelers Ltd. (Bermuda) Textiles, Apparel & Luxury Goods: 3.4% ANTA Sports Products Ltd. (China) Pandora A/S (Denmark) Trading Companies & Distributors: 7.8% AerCap Holdings NV (Netherlands)* Ashtead Group PLC (United Kingdom) ITOCHU Corp. (Japan) Marubeni Corp. (Japan) Wolseley PLC (United Kingdom) Wireless Telecommunication Services: 0.5% China Mobile Ltd. (Hong Kong) TOTAL COMMON STOCKS (Cost $37,320,620) PREFERRED STOCKS: 2.7% Banks: 2.7% Banco Bradesco SA (Brazil) Itau Unibanco Holding SA (Brazil) TOTAL PREFERRED STOCKS (Cost $1,391,154) The accompanying notes are an integral part of these financial statements. 13 MCKINLEY NON-U.S. CORE GROWTH FUND SCHEDULE OF INVESTMENTS at May 31, 2015 (Unaudited) (Continued) Shares Value RIGHTS: 0.0% Capital Markets: 0.0% 1 CETIP SA – Mercados Organizados Expiration: June 16, 2015, Subscription Price: 31.73 BRL (Brazil)* $ 1 Internet Software & Services: 0.0% Just Eat PLC Expiration: June 8, 2015, Subscription Price: 4.25 GBP (United Kingdom)* TOTAL RIGHTS (Cost $796) SHORT-TERM INVESTMENTS: 1.7% Money Market Fund: 1.7% Invesco Treasury Portfolio (United States), 0.02%1 TOTAL SHORT-TERM INVESTMENTS (Cost $755,195) TOTAL INVESTMENTS IN SECURITIES: 97.7% (Cost $39,467,765) Other Assets in Excess of Liabilities: 2.3% TOTAL NET ASSETS: 100.0% $ ADR – American Depositary Receipt BRL – Brazilian Real GBP – British Pound * Non-income producing security. 1 Seven-day yield as of May 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund. Percent of Total Country Net Assets Australia % Belgium % Bermuda % Brazil % Canada % China % Denmark % France % Germany % Hong Kong % Indonesia % Ireland % Israel % Italy % Japan % Republic of Korea % Malaysia % Netherlands % Norway % Portugal % South Africa % Sweden % Switzerland % Taiwan, Province of China % United Kingdom % Cash & Equivalents** % Total % ** Includes other assets in excess of liabilities. The accompanying notes are an integral part of these financial statements. 14 (This Page Intentionally Left Blank.) 15 MCKINLEY CAPITAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2015 (Unaudited) McKinley McKinley Diversified Non-U.S. Core Income Fund Growth Fund ASSETS Investments in securities, at value (Cost $22,450,664 and $39,467,765, respectively) $ $ Foreign currency, at value (Cost $— and $953,877, respectively) — Cash Receivables: Investment securities and currency sold — Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities and currency purchased — Fund shares redeemed — Investment advisory fees, net Administration fees Transfer agent fees Fund accounting fees Custody fees Chief Compliance Officer fees Shareholder servicing fees — Trustee fees Distribution fees – Investor Class — Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized loss on investments and foreign currency transactions ) ) Net unrealized appreciation on investments Net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency — ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 16 MCKINLEY CAPITAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2015 (Unaudited) (Continued) McKinley McKinley Diversified Non-U.S. Core Income Fund Growth Fund Net Asset Value (unlimited shares authorized): McKinley Diversified Income Fund Institutional Class: McKinley Non-U.S. Core Growth Fund Y Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): McKinley Diversified Income Fund Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): McKinley Non-U.S. Core Growth Fund Y Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 17 MCKINLEY CAPITAL FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended May 31, 2015 (Unaudited) McKinley McKinley Diversified Non-U.S. Core Income Fund Growth Fund INVESTMENT INCOME Income Dividends (net of $4,100 and $67,567 foreign withholding tax, respectively) $ $ Interest Total investment income EXPENSES Investment advisory fees Administration fees Shareholder servicing fees — Transfer agent fees Registration fees Fund accounting fees Audit fees Chief Compliance Officer fees Trustee fees Custody fees Legal fees Miscellaneous expenses Reports to shareholders Insurance expense Distribution fees – Investor Class — Total expenses Less: fees waived ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized loss on investments and foreign currency ) ) Net change in net unrealized appreciation on investments Net change in net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency — ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 MCKINLEY DIVERSIFIED INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Institutional Class ) ) Investor Class ) From net realized gain Institutional Class ) ) Investor Class ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase from capital share transactions – Institutional Class(1) Net increase from capital share transactions – Investor Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 20 MCKINLEY DIVERSIFIED INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed ) Net increase $ $ Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Shares Value Shares Value Investor Class Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 21 MCKINLEY NON-U.S. CORE GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and foreign currency ) ) Net change in unrealized appreciation on investments Net change in net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain — — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase from capital share transactions – Y Class(1) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ Summary of capital share transactions is as follows: Six Months Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014* Shares Value Shares Value Y Class Shares sold $ $ Shares issued in reinvestment of distribution — — Shares redeemed ) Net increase $ $ * Fund commenced operations on April 30, 2014. The accompanying notes are an integral part of these financial statements. 22 MCKINLEY DIVERSIFIED INCOME FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Institutional Class Six Months Ended Year Ended Period Ended May 31, 2015 November 30, November 30, (Unaudited) 2013* Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** ** *** Net realized and unrealized gain (loss) on investments ) Total from investment operations LESS DISTRIBUTIONS From net investment income ) ) ) From net realized gain ) ) — Total distributions ) ) ) Net asset value, end of period/year $ $ $ Total return %^ % %^ SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ $ $ Portfolio turnover rate 12 %^ 34 % 53 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ % %+ After fees waived %+ % %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived %+ % %+ After fees waived %+ % %+ * Fund commenced operations on March 27, 2013. ** Calculated based on the average number of shares outstanding. *** Net investment income per share is calculated using the ending balance prior to consideration of adjustments for permanent book and tax differences. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 23 MCKINLEY DIVERSIFIED INCOME FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Investor Class Six Months Ended Year Ended Period Ended May 31, 2015 November 30, November 30, (Unaudited) 2013* Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** ** *** Net realized and unrealized gain (loss) on investments ) Total from investment operations LESS DISTRIBUTIONS From net investment income ) ) ) From net realized gain ) ) — Total distributions ) ) ) Net asset value, end of period/year $ $ $ Total return %^ % %^ SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ $ $ Portfolio turnover rate 12 %^ 34 % 53 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ % %+ After fees waived %+ % %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived %+ % %+ After fees waived %+ % %+ * Fund commenced operations on March 27, 2013. ** Calculated based on the average number of shares outstanding. *** Net investment income per share is calculated using the ending balance prior to consideration of adjustments for permanent book and tax differences. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 24 MCKINLEY NON-U.S. CORE GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Y Class Six Months Ended Period Ended May 31, 2015 November 30, (Unaudited) 2014* Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** ** Net realized and unrealized gain/(loss) on investments ) Total from investment operations LESS DISTRIBUTIONS From net investment income ) — From net realized gain — — Total distributions ) — Net asset value, end of period $ $ Total return %^ %^ SUPPLEMENTAL DATA Net assets, end of period (millions) $ $ Portfolio turnover rate 30 %^ 61 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ %+ After fees waived %+ %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived %+ %+ After fees waived %+ %+ * Fund commenced operations on April 30, 2014. ** Calculated based on the average number of shares outstanding. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 25 MCKINLEY CAPITAL FUNDS NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) NOTE 1 – ORGANIZATION The McKinley Diversified Income Fund and the McKinley Non-U.S. Core Growth Fund (collectively the “Funds”) are each a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.Each Fund is an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services—Investment Companies”.The McKinley Diversified Income Fund commenced operations on March 27, 2013.The McKinley Non-U.S. Core Growth Fund commenced operations on April 30, 2014. The McKinley Diversified Income Fund offers Institutional and Investor Class shares.Each class of shares has equal rights as to earnings and assets except that Investor Class shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The McKinley Non-U.S. Core Growth Fund offers only Y Class shares.Y Class shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, and corporations. The investment objective of the McKinley Diversified Income Fund is to seek substantial current income and long-term capital appreciation.The investment objective of the McKinley Non-U.S. Core Growth Fund is to achieve long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price.If, on a particular day, an exchange-traded or NASDAQ security does not trade, 26 MCKINLEY CAPITAL FUNDS NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions.In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Valuation Committee of the Trust. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: 27 MCKINLEY CAPITAL FUNDS NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following are summaries of the inputs used to value the Funds’ net assets as of May 31, 2015. See the Schedules of Investments for industry breakouts: 28 MCKINLEY CAPITAL FUNDS NOTES TO FINANCIAL STATEMENTS May 31, 2015 (Unaudited) (Continued) McKinley Diversified Income Fund: Level 1 Level 2 Level 3 Total Common Stocks $ $
